DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Junko Kamiguri on June  9th, 2022. 
The application has been amended as follows: 
(Currently - Amended) An encoding device that encodes each encoding-target block generated by dividing an image that includes three or more components including a first component, a second component, and a third component, the encoding device comprising:
	a predictor configured to generate, for each of the components, a prediction block corresponding to the encoding-target block;
	a residual generator configured to generate, for each of the components, a prediction residual that represents a difference between the encoding-target block and the prediction block;
	a color space transformer configured to perform a color space transform process on the prediction residual of each of the components;
	a transformer configured to generate transform coefficients by performing a transform process on the prediction residual;
	a quantization controller configured to determine a scaling list to be used in a quantization process on the transform coefficients; and
	a quantizer configured to perform the quantization process on the transform coefficients by using the determined scaling list, wherein
in a case where the encoding device sets to use a variable scaling list in which at least partially different values can be set as values of elements of the scaling list, the quantization controller is configured to determine whether the variable scaling list is used or a uniform scaling list in which the elements have equal values is used, based on whether or not the color space transformer performs the color space transform process

(Currently - Canceled) 

(Currently - Canceled) 

(Currently - Amended) The encoding device according to claim 1[[3]], wherein in the case where sets to use the variable scaling list, the quantization controller is configured to:
	determine the variable scaling list as the scaling list when the color space transformer does not perform the color space transform process; and 
	determine the uniform scaling list as the scaling list when the color space transformer performs the color space transform process.

(Currently- Amended) The encoding device according to claim 1[[2]], wherein in a case where sets to use a variable scaling list in which at least partially different values can be set as values of elements of the scaling list, the quantization controller is configured to change correspondences between the three or more components and scaling lists for the individual components, based on whether or not the color space transformer performs the color space transform process.

(Currently- Amended) The encoding device according to claim 5, wherein in the case where sets to use the variable scaling list, the quantization controller is configured to:
	determine a first scaling list for an R component that is the first component, a second scaling list for a G component that is the second component, and a third scaling list for a B component that is the third component when the color space transformer does not perform the color space transform process; and
	determine the second scaling list for a Y component that is the first component when the color space transformer performs the color space transform process.

(Original) The encoding device according to claim 1, further including an entropy encoder, wherein
the entropy encoder is configured to output a sequence parameter set or an adaptation parameter set including information indicating whether or not operation of determining the scaling list based on the color space transform process is performed.

(Currently - Amended) A decoding device that decodes each decoding-target block generated by dividing an image that includes three or more components including a first component, a second component, and a third component, the decoding device comprising:
	an entropy decoder configured to decode, for each of the components, quantized transform coefficients in the decoding-target block from a bit stream;
	a predictor configured to generate, for each of the components, a prediction block corresponding to the decoding-target block;
	an inverse quantization controller configured to determine a scaling list to be used in an inverse quantization 
	an inverse quantizer configured to generate by using the determined scaling list; 
	an inverse transformer configured to generate a prediction residual by performing an 
	a color space inverse transformer configured to perform a color space inverse transform process on the prediction residual; and
	a combiner configured to generate a decoded block by combining the prediction residual and the prediction block, wherein 
in a case where an encoding side sets to use a variable scaling list in which at least partially different values can be set as values of elements of the scaling list, the inverse quantization controller is configured to determine whether the variable scaling list is used or a uniform scaling list in which the elements have equal values is used, based on whether or not the color space inverse transformer performs the color space inverse transform process

(Currently - Canceled) 

(Currently - Canceled) 

(Currently - Amended) The decoding device according to claim 8sets to use the variable scaling list, the inverse quantization controller is configured to:
	determine the variable scaling list as the scaling list when the color space inverse transformer does not perform the color space inverse transform process; and
	determine the uniform scaling list as the scaling list when the color space inverse transformer performs the color space inverse transform process.

(Currenlty - Amended) The decoding device according to claim 8sets to use a variable scaling list in which at least partially different values can be set as values of elements of the scaling list, the inverse quantization controller is configured to change correspondences between the three or more components and scaling lists for the individual components, based on whether or not the color space inverse transformer performs the color space inverse transform process.

(Currenlty - Amended) The decoding device according to claim 12, wherein in the case where sets to use the variable scaling list, the inverse quantization controller is configured to
	determine a first scaling list for an R component that is the first component, a second scaling list for a G component that is the second component, and a third scaling list for a B component that is the third component when the color space inverse transformer does not perform the color space inverse transform process, and
	determine the second scaling list for a Y component that is the first component when the color space inverse transformer performs the color space inverse transform process.

(Original) The decoding device according to claim 8, wherein the entropy decoder is configured to acquire a sequence parameter set or an adaptation parameter set including information indicating whether or not operation of determining the scaling list based on the color space inverse transform process is performed.

15.	(Currently - Amended) A non-transitory computer-readable recording medium storing a program causing a computer to function as the encoding device according to claim 1.

16.	(Currently - Amended) A non-transitory computer-readable recording medium storing a program causing a computer to function as the decoding device according to claim 8.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are related towards an encoding device (and decoding device) that encodes each encoding-target block generated by dividing an image that includes three or more components including a first component, second component, and a third component. The closet prior art is related towards Rapaka et al., (U.S. Pub. No. 2016/0100168 A1), Sim et al., (U.S. Pub. No. 2021/0235101 A1), and Zhang et al., (U.S. Pub. No. 2022/0159301 A1). Rapaka is related towards techniques related to determining quantization parameters when color-space conversion coding is used and, furthermore, this disclosure describes techniques for generating and parsing various syntax elements, in an encoded bitstream of video data, used for signaling quantization parameters when color-space conversion coding is used. Sim discloses to derive a residual coefficient of a residual block from a bitstream, calculates a quantization parameter for the residual block, performs inverse quantization on the residual coefficient by using the quantization parameter, and performs inverse conversion on the inversely quantized residual coefficient, thereby enabling restoration of a residual sample of the residual block. In addition, Sim discloses the quantization weight of the scaling list may be determined for each of a luma block and a chroma block. For exam, a scaling list for each of a luma block and a chroma block may be signaled. Zhang is related towards determining, due to a dual tree partitioning structure being used for a conversion between a video unit and a coded representation of the video unit, that use of an adaptive color space transform (ACT) tool is disabled for the video unit; and performing based on the determining, the conversion by disabling the ACT tool for the video unit. However, when considering the teachings of Rapaka, Sim and Zhang singularly or in combination fails to the explicitly disclose the encoding device and decoding device as recited in the claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486